United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3583
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Terry Black Lance

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                  ____________

                              Submitted: July 18, 2013
                               Filed: August 7, 2013
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      After the district court1 denied his motion to dismiss his indictment, Terry
Black Lance conditionally pled guilty to failure to register as a sex offender, in


      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
John E. Simko, United States Magistrate Judge for the District of South Dakota.
violation of 18 U.S.C. § 2250(a). In a motion to dismiss, Lance challenged the
constitutionality of the Sex Offender Registration and Notification Act (SORNA) –
specifically, 42 U.S.C. § 16913(d) – under the non-delegation doctrine. On appeal,
he argues that the district court erred in denying his motion to dismiss. To the
contrary, as decided in United States v. Kuehl, 706 F. 3d 917, 920 (8th Cir. 2013),
SORNA does not violate the non-delegation doctrine.

      The judgment is affirmed.
                     ______________________________




                                        -2-